11th Court of Appeals
Eastland, Texas
Opinion
 
Jorge Saenz, Jr.
            Appellant
Vs.                  No. 11-05-00163-CR -- Appeal from Midland County
State of Texas
            Appellee
 
            Jorge Saenz, Jr. has filed in this court a motion to dismiss his appeal.  In his motion,
appellant asks this court to withdraw his notice of appeal and dismiss his appeal.  The motion is
signed by both appellant and his attorney.
            The motion is granted, and the appeal is dismissed.
 
                                                                                                PER CURIAM
 
June 30, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.